Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6-10 are allowed.
Claims 4, 5 are cancelled.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Herbert (U.S. Patent Application: 20010010494) A construction of packaging such as an envelope is disclosed that comprises a wall surrounding contents of the packaging and electrically conductive tracks extending over the wall. An electronic control device is mounted to the wall and includes a plurality of output ports to which one end of each conductive track is connected and an input port to which an opposite end of the conductive tracks are connected. The control device outputs from the output ports pulses which are distinguished from one another and monitors the input port for receipt of these pulses to provide an indication of integrity of the wall of the package. (See Abstract)

Greco (U.S. Patent Application:  20180108024) teaches an identity system for the Internet of Things (IOT) that enables users and machines to identify, authenticate and interact with items/goods without relying on a third-party-controlled authentication service. The system includes tags having alphanumeric values and coupled to items/goods and an open registry database and ledger where digital records associated with the items/goods is able to be stored. The open registry enables public access to the items/goods and data combined with item registration anonymity. (abstract)

Land et al.  (U.S. Patent Application: 20170243233) teaches Apparatuses and methods associated with multi-level authentication are disclosed herein. In embodiments, a method includes authenticating a physical object of a plurality of physical objects that together form an aggregate physical object; storing in a database system relationship information reflecting a relationship between the aggregate physical object and the plurality of physical objects; attempting to authenticate a target physical object; responsive to matching the target physical object to the aggregate physical object based on the attempt to authenticate the physical target: identifying in the database system a database record corresponding to the aggregate physical object; storing in the database record authentication data reflecting the match between the target physical object and the aggregate physical object; and storing an indication of a re-authentication of the physical object in the database system based on the relationship information. Other embodiments may be disclosed or claimed. (abstract).

Sengstaken, JR. (U.S. Patent Application: 20200134948) teaches a smart delivery receptacle and related systems and techniques are disclosed. The disclosed receptacle may be configured to detect and securely report wirelessly on whether a package has been delivered thereto. Moreover, the disclosed receptacle may be configured to alert an owner or other authorized party if the receptacle has been compromised or a package has been removed without authorization. To such ends, the disclosed receptacle may include RF wireless communication device(s) configured to transmit RF signal(s) including data pertaining to various conditions to be monitored. Information from the RF signal(s) may be delivered through the internet to a server, which may be cloud-based in some instances, allowing for inter-networking of the system components and other elements as part of the internet of things (IOT). Mobile and other computing devices may access the information stored at the server to monitor the receptacle, as well as control overall system operation. (See Abstract)






However, the prior art of records fail to teach or suggest individually or in combination:

A reusable tamper-proof seal (102) for a package (10t , the package (100) configured to receive and enclose an article or an object, the reusable tamper-proof seal (102) is comprises. a transceiver (406) to communicate with one or more devices at remote location to transmit information associated with the package; and a memory (404) and a processor (402); and a plurality of slots (408-1, 408-2, 408-3, 408-4) adapted to receive one or more strings (U04) in each of said plurality of slots (408-1. 408-2. 408-3, 408-4), wherein said one or more strings (l ta4) are electrically connected to each of said plurality of slots such that an interruption in said electrical connection triggers said transceiver (406) to transmit a notification to said one more devices as an indication of seal tampering; and characterizing: a kevpad to enter one or more inputs and the display screen (106) configured to receive one or more inputs from a recipient of said package (1001 and display the inputs received from the keypad and a message on the display, the one or more received inputs are matched with one or more pre-configured inputs for authentication in. said tamper-proof seal for verification and display the message on the screen based on the successful or failed authentication, wherein on successful authentication, the electrical connection disconnected and. the one or more strings are unlocked from each of said plurality of slots (408-1 408-2 408-3, 408-4).

Dependent claims 2-3, 6-10 are further limits allowed independent claim 1; therefore, they are also allowed.

Accordingly, claims 1-3, 6-10 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449